                                                                        _____
                                                                             ___




   Case 3:19-mj-05016-TJB Document 1 Filed 01/24/19 Page 1 of 5 PageID: 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA                       :      Mag No. 19-50 16 (TJB)

            v.

 $EBA$TIEN ATTAR                                :      CRIMINAL COMPLAINT
       &ei Jci&
      I, R he-4eIth, being duly sworn, state that the following is true
                                                                        and
correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

      I further state that I am a Special Agent with the Federal Bureau
                                                                        of
Investigation, and that this Complaint is based on the following
                                                                 facts:

                             SEE ATTACHMENT B

continued on the attached page and made a part hereof.




                                          Stepen J. amison, Special Agent
                                          Federal Bureau of Investigation


Sworn to before me and subscribed in my presence,
January 24, 2019, atPre11i, New Jersey



Honorable Tonianne J. Bongiovanni
United States Magistrate Judge           Sign       re of J   ial Officer

                         RECEIVED
                             iAN 242019
                             WILLIAM I. WALSH
                                  CLERK
   Case 3:19-mj-05016-TJB Document 1 Filed 01/24/19 Page 2 of 5 PageID: 2



                                 ATTACHMENT A

                                    Count I
                         Sexual Exploitation of Children

     On or about April 22, 2015, in Ocean County, in the District
                                                                  of
New Jersey, and elsewhere, the defendant,

                               SEBASTIEN ATTAR,

did knowingly employ, use, persuade, induce, entice, and coerce
                                                                  Victim 1,
a prepubescent male, to engage in sexually explicit conduct for the
                                                                    purpose of
producing any visual depiction of such conduct, which visual depicti
                                                                     on was
produced and transmitted using materials that had been mailed,
                                                                  shipped, and
transported in and affecting interstate and foreign commerce
                                                             by any means,
including by computer,

      In violation of Title 18, United States Code, Sections 225 1(a) and
                                                                          2.
   Case 3:19-mj-05016-TJB Document 1 Filed 01/24/19 Page 3 of 5 PageID: 3



                                   Count II
                         Sexual Exploitation of Children

     On or about March 15, 2015, in Ocean County, in the District
                                                                  of
New Jersey, and elsewhere, the defendant,

                               SEBA$TIEN ATTAR,

did knowingly employ, use, persuade, induce, entice, and coerce
                                                                   Victim 2,
a prepubescent female, to engage in sexually explicit conduct
                                                               for the purpose of
producing any visual depiction of such conduct, which visu
                                                           al depiction was
produced and transmitted using materials that had been mailed
                                                                 , shipped, and
transported in and affecting interstate and foreign commerce
                                                              by any means,
including by computer,

      In violation of Title 18, United States Code, Sections 225 1(a)
                                                                      and 2.
   Case 3:19-mj-05016-TJB Document 1 Filed 01/24/19 Page 4 of 5 PageID: 4



                                 ATTACHMENT B

       I, Stephen J. Jamison, am a Special Agent with the federal
                                                                      Bureau of
Investigation (“FBI”). I have knowledge of the following facts
                                                               based upon both
my investigation and discussions with other law enforcement
                                                                 personnel and
others. Because this affidavit is being submitted for the sole
                                                               purpose of
establishing probable cause to support the issuance of a compl
                                                                  aint, I have not
included each and every fact known to the government concer
                                                                 ning this matter.
Where statements of others are set forth herein, these statem
                                                                ents are related in
substance and in part. Where I assert that an event took place
                                                                  on a particular
date, I am asserting that it took place on or about the date alleged
                                                                     .
       1.   On or about March 6, 2018, in connection with an investigation
concerning child pornography, law enforcement officers execut
                                                              ed a search
warrant at the home of defendant SEBASTIEN ATTAR (“ATT
                                                          AR”), located in or
around Brick, New Jersey. During the search of the residence,
                                                              law enforcement
seized computer equipment belonging to ATTAR.

       2.    A forensic review of the computer equipment seized from ATTA
                                                                             R’s
residence revealed multiple images depicting child pornography
                                                                  that appear to
have been self-produced by ATTAR, and which appear to depict
                                                                  ATTAR
engaging in sexually explicit conduct with Victim 1 and Victim
                                                                 2. Victim 1 and
Victim 2 are, respectively, ATTAR’s prepubescent relatives. Two
                                                                  of the images
recovered from ATTAR’s computer equipment are described
                                                             below. Based on
the forensic review of the computer equipment, there is probab
                                                                le cause to
believe that ATTAR produced these images on or about April
                                                              22, 2015 and
March 15, 2015, respectively.

201 50422 17591 5.jpg This. image appears to depict ATTA
                                                             R sitting. on a bed
                      with Victim 1, who appears to be less than 6 months
                      old, lying on ATPAR’s lap. Victim 1 is wearing a white
                      shirt, and a pacifier strap is hanging over Victim 1 ‘s
                      left shoulder. With his left hand, ATTAR appears to
                      be holding his erect penis while it is inserted in
                      Victim l’s open mouth. In the image, ATTAR is
                      wearing a silver and black wedding ring on his left
                      hand, which the investigation revealed is ATTAR’s
                      ring. A relative of Victim 1 (i) identified ATTAR as the
                      individual engaged in sexually explicit conduct with
                      Victim 1, (ii) confirmed to law enforcement that
                      Victim 1 is the prepubescent minor depicted in the
                      photograph, and (iii) confirmed that the image
                      appears to have been taken in the bedroom of
                      ATTAR’s former residence in or around Jackson,
                      New Jersey.
   Case 3:19-mj-05016-TJB Document 1 Filed 01/24/19 Page 5 of 5 PageID: 5



 20150315J55822.jpg This image appears to depict Victim 2 while
                                                                  sitting in
                    a walker. Victim 2 appears in the image to be less
                    than one year old, and is looking up at the camera.
                    Victim 2 is wearing a leopard-print outfit and a bib.
                    Victim 2 is holding an erect penis in her right hand.
                    A relative of Victim 2 confirmed to law enforcement
                    that Victim 2 is the prepubescent minor depicted in
                    the photograph.


       3.    Based upon my education, training and experience, and my
discussions with other law enforcement officers, and to the best of
                                                                    my
knowledge, the images described in paragraph 2, above, were produced
                                                                        using
materials that were shipped and transported in interstate and foreign
commerce, by any means, including by computer, based upon, among
                                                                       other
things, my review of law enforcement records and the other physical
                                                                     evidence
recovered from ATTAR’s home during the execution of the search warran
                                                                         t.
       4.    Based on my review of the images described in paragraph 2, above,
a review of other photographs depicting ATTAR, other evidence obtained
                                                                           during
the investigation, and in consultation with other law enforcement officer
                                                                          s, there
is probable cause to believe that the images described in paragraph
                                                                    2 depict
ATTAR engaging in sexually explicit conduct with Victim 1 and Victim
                                                                       2,
respectively, and that ATTAR produced them.
